McDONALD, Chief Justice.
Plaintiff filed this case to cancel and annul a deed, alleged to have been procured by fraud, deceit and undue influence of one of the defendants. At the conclusion of the evidence the Trial Court withdrew the case from the jury and rendered judgment that plaintiff take nothing. Plaintiff’s motion *948for new trial was overruled and plaintiff gave notice of appeal and caused transcript to be filed in the Court of Civil Appeals. No Statement of Facts has been filed. Plaintiff has filed no brief, and the time for filing same has expired. The appeal is dismissed.
Dismissed.